Citation Nr: 0901270	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-25 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for depression with 
anxiety features, claimed as psychiatric condition, to 
include as secondary to the veteran's service-connected spine 
disability.

2.  Entitlement to service connection for sensorineural 
hearing loss in the left ear, variously referred to as sudden 
deafness of the left ear or a left ear condition.

3.  Entitlement to service connection for a stomach 
condition, to include gastroesophageal reflux disease, hiatal 
hernia, and gastritis, to include as secondary to medications 
taken for the veteran's service-connected spine disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for L4-L5 intervertebral disc disease and lumbosacral muscle 
spasm effective prior to April 4, 2008.

5.  Entitlement to an initial rating in excess of 20 percent 
for L4-L5 intervertebral disc disease and lumbosacral muscle 
spasm effective as of April 4, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran has verified active duty service from November 
2001 to July 2002 and from February 2003 to August 2003.  He 
also has verified service in the Puerto Rico National Guard, 
with possible but as of yet unidentified dates of active duty 
for training (ACDUTRA) or inactive duty for training 
(INACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which granted entitlement to a ten 
percent evaluation for the veteran's spine disability and 
denied entitlement to the remaining service connection 
benefits currently sought on appeal.

The issues of service connection for depression with anxiety 
features and left ear hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The credible medical evidence demonstrates that the 
veteran's gastroesophageal reflux disease (GERD) was 
aggravated by active military service and that a causal 
relationship exists between the veteran's current GERD 
symptoms and the medications taken by the veteran for his 
service-connected intervertebral disc syndrome (IVDS).

2.  There is no credible medical evidence of hiatal hernia 
incurred or aggravated during the veteran's active military 
service.  

3.  A current diagnosis of gastritis is not demonstrated by 
the record.

4.  Prior to April 4, 2008, the veteran's IVDS and 
lumbosacral muscle spasm were manifested by pain at 
extension, lateral flexion, and bilateral rotation, but 
without objective evidence of limitation of motion or 
neurological compromise.

5.  As of April 4, 2008, the veteran's IVDS and lumbosacral 
muscle spasm are manifested by limitation of forward flexion 
to no less than 50 degrees with combined range of motion of 
160 degrees.

6.  At no point during the appellate period has there been 
objective evidence of ankylosis, nor has the veteran been 
prescribed bed rest by a physician due to his back 
disability.


CONCLUSIONS OF LAW

1.  Gastroesophageal reflux disease was aggravated by the 
veteran's active duty service and is also found to be 
aggravated by medications taken for the treatment of his 
service-connected intervertebral disc syndrome.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.306, 3.310 (2008).

2.  Hiatal hernia and gastritis were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for the veteran's L4-L5 intervertebral disc disease 
with lumbosacral muscle spasm are not met prior to April 4, 
2008.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71, Diagnostic Code 5293 (2003); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.21, 4.27, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5299-5243 (2008).

4.  The criteria for an initial rating in excess of 20 
percent for the veteran's L4-L5 intervertebral disc disease 
with lumbosacral muscle spasm are not met as of April 4, 
2008.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5299-5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007) 
and 38 C.F.R. § 3.159 (2008).  As will be discussed below, 
the Board finds that service connection for GERD is 
warranted; therefore, a full discussion of whether VA met 
these duties is not needed as no prejudice can flow to the 
veteran from any notice or assistance error pertaining to 
this claim.  

Nonetheless, the Board notes that in correspondence in July 
2004 the AOJ notified the veteran of information and evidence 
necessary to substantiate the claim for service connection 
for a stomach condition; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide. 

Also, in correspondence dated in March 2006, the AOJ notified 
the veteran of the process by which disability ratings are 
determined, explaining that ratings are assigned from 0 to 
100 percent, based on the rating schedule, depending on the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  This notice also explained the 
process by which effective dates are established.  

In reference to the veteran's claim for an increased rating, 
as the claim is specifically an appeal of the initial rating 
assigned in conjunction with the grant of service connection, 
adequate notice was not delivered prior to the initial 
assignment of the rating.  However, once service connection 
is granted, the claim is substantiated and prior notice 
defects are rendered non-prejudicial.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  In all, VA's duty to notify has been 
fulfilled. 

VA also has a duty to assist the veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2008).  In this case, 
service treatment records have been associated with the 
claims file.  All identified and available post-service 
treatment records have been secured.  The veteran was 
medically evaluated in conjunction with his claims.  The duty 
to assist has been fulfilled.

Service Connection

The veteran seeks service connection for a stomach condition, 
to include gastroesophageal reflux disease, hiatal hernia, 
and gastritis.  The veteran claims that this disability began 
during service and has since been aggravated by medication 
taken to treat his service-connected spine disability.  See, 
e.g., VA examination, October 2004.  In order to establish 
direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 C.F.R. § 3.303 (2008); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Alternatively, secondary service connection may be granted 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  With regard to the matter of establishing service 
connection for a disability on a secondary basis, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Initially, the Board notes that the veteran's claimed stomach 
condition has variously been adjudicated as GERD, hiatal 
hernia, and gastritis.  However, in the September 2007 VA 
examination, the examiner clearly disassociates hiatal hernia 
and gastritis from the veteran's gastroesophageal reflux 
disease.  Contra Mittleider v. West, 11 Vet. App. 181 (1998).  
Thus, these conditions will be addressed separately herein.

A small sliding hiatal hernia was not diagnosed until an 
upper gastrointestinal series was performed in conjunction 
with the October 2004 VA examination.  This occurred over one 
year after the veteran's last verified period of active duty 
service.  See DD Form 214.  Although the service treatment 
records show that the veteran complained of heartburn and 
non-specific abdominal pain during active duty service in 
July 2003, and the veteran is competent to testify to his in-
service experiences and symptoms, where, as here, the 
determinative issue involves a question of medical diagnosis, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render a medical diagnosis or opinion 
competent.  In the absence of competent medical evidence of 
hiatal hernia during active military service, service 
connection for hiatal hernia is not warranted.  

In regard to the condition of gastritis, although gastritis 
was diagnosed during active duty service in May 2003, the 
September 2007 VA examination directly states that there was 
no evidence of gastritis found upon examination.  Congress 
specifically limits entitlement for service connected disease 
or injury to cases where in-service disease or injury results 
in a disability.  In the absence of proof of a present 
disability there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In reference to the remaining stomach condition, GERD, the 
medical evidence shows that this veteran was diagnosed with 
the disease in October 2002.  See VA primary care note dated 
October 9, 2002.  This was not during a period of verified 
active military service and the service treatment records do 
not reflect a specific diagnosis of GERD during service.  
However, the veteran later served on active duty from 
February 2003 to August 2003 and GERD constitutes a pre-
existing disease for this period of service.  A pre-existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2008); Green v. Derwinski, 1 Vet. App. 320 (1991).  

In a September 2007 VA examination, although reiterating that 
symptoms of heartburn and reflux were present before the last 
period of active service as reported by the veteran, the 
examiner concludes that it is more likely than not that GERD 
was aggravated during active service based upon the history 
of progression of the disease and the current medical status 
of the disease.  Thus, direct service connection is warranted 
as there was an increase in the severity of the disability 
during active military service.  38 C.F.R. § 3.306 (2008).  

Furthermore, the examiner also stated that it is more likely 
than not that this condition is related to medications taken 
as part of the treatment regimen for the veteran's service-
connected spine disability.  As such, service connection is 
also warranted under the alternate theory of entitlement 
based upon disability that is proximately due to, or 
aggravated by service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2008).  Applying either theory of entitlement by 
aggravation (whether aggravated by service or by a service-
connected disease), service connection for gastroesophageal 
reflux disease is warranted for this veteran. 

Disability Evaluation

The veteran also seeks a higher evaluation for his service-
connected IVDS and lumbosacral muscle spasm, currently 
evaluated as twenty percent disabling.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008). 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where, as in the instant 
case, the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

However, during the pendency of this appeal the RO granted an 
increased evaluation for the service-connected spine 
disability from 10 percent to 20 percent effective in April 
2008. The Court has held that on a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Court further held that, where 
a claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
the issue remains in appellate status and the Board will 
consider the veteran's claim for an increased rating in two 
stages, both prior to and as of April 2008.  

As will be discussed in full below, the regulations that 
define the rating criteria for diseases and injuries of the 
spine were amended during the pendency of this veteran's 
appeal.  Where a law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-
2003.  The Board will therefore evaluate the veteran's 
service-connected disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2008); VAOPGCPREC 3-2000 
(April 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Green v. Brown, 10 Vet. App. 111, 117 (1997).

The regulations in question were revised effective as of 
September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  
Since the amendment in question has a specified effective 
date without provision for retroactive application, it may 
not be applied prior to that effective date.  See VAOPGCPREC 
3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).  Thus, for 
the one month period between the grant of service connection 
in August 2003 and the effective date of the September 2003 
regulatory change, the Board may only consider the former 
rating criteria.  Since September 2003, the Board will 
consider both the former and the current criteria, applying 
whichever version of the rating criteria is more favorable to 
the veteran.  

Applicable rating criteria

Under the rating criteria for IVDS, both the former and the 
current criteria evaluate the condition either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293 
(2003); 38 C.F.R. § 4.71a, DC 5243 (2008).

Note (1) to the diagnostic code for IVDS defines an 
incapacitating episode as a period of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a (2003 & 2008).

The Board will also evaluate the veteran's back disability 
under alternate diagnostic codes to determine if there is any 
basis to increase the assigned rating.  Such evaluations 
involve consideration of the level of impairment of a 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2008).

Prior to the 2003 regulatory changes, Diagnostic Code 5285 
provided ratings for residuals of fracture of vertebra.  
Diagnostic Code 5285 provided that, in cases where residuals 
of vertebral fracture did not involve the spinal cord or 
require a neck brace, such residual disability was to be 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  When the residuals of vertebral fracture 
were without cord involvement, but with abnormal mobility 
requiring neck brace, the disability rating was 60 percent.  
When the residuals of vertebral fracture included cord 
involvement, being bedridden, or required long leg braces, 
the disability rating was 100 percent.  With lesser 
involvements (than cord involvement, being bedridden, or 
requiring long leg braces) residuals of vertebral fracture 
were to be rated for limited motion or nerve paralysis.  38 
C.F.R. § 4.71a, DC 5285 (2003).

Diagnostic Code 5286 provided ratings for complete bony 
fixation (ankylosis) of the spine.  Diagnostic Codes 5287-
5289 provided ratings for ankylosis of the individual spinal 
segments.  38 C.F.R. § 4.71a (2003).

Diagnostic Codes 5290-5292 provided ratings based on 
limitation of motion of the individual spinal segments.  
Specifically, DC 5292 provided that slight limitation of 
motion of the lumbar spine was to be rated 10 percent 
disabling; moderate limitation of motion of the lumbar spine 
was to be rated 20 percent disabling; and severe limitation 
of motion of the lumbar spine was to be rated 40 percent 
disabling.  Id. 

Diagnostic Code 5294 provided ratings for sacro-iliac injury 
and weakness were to be rated under the Diagnostic Code 5295 
criteria.  Id.

Diagnostic Code 5295 (in effect prior to September 26, 2003) 
provided ratings for lumbosacral strain.  Lumbosacral strain 
with slight subjective symptoms only was rated noncompensably 
(0 percent) disabling.  Lumbosacral strain with 
characteristic pain on motion was rated as 10 percent 
disabling.  Lumbosacral strain with muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in 
the standing position, was rated 20 percent disabling.  
Severe lumbosacral strain with listing of whole spine to  the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, was rated 40 percent 
disabling.  38 C.F.R. § 4.71a (2003).   

Since the September 2003 regulatory change, the criteria for 
evaluation are found in the General Rating Formula for 
Diseases and Injuries of the Spine which applies to the 
following diagnostic codes:  vertebral fracture or 
dislocation (DC 5235), sacroiliac injury and weakness (DC 
5236), lumbosacral or cervical strain (DC 5237), spinal 
stenosis (DC 5238), spondylolisthesis or segmental 
instability (DC 5239), ankylosing spondylitis (DC 5240), 
spinal fusion (DC 5241), and degenerative arthritis of the 
spine(DC 5242).  38 C.F.R. § 4.71a (2008).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or  abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  Id. at 
Note 2.

The Board also notes that Diagnostic Code 5242 for 
degenerative arthritis of the spine directs the evaluator to 
apply criteria found under DC 5003 for degenerative 
arthritis, generally.  For the purpose of rating disability 
from arthritis, the spine is considered a major joint.  
See 38 C.F.R. § 4.45 (2008).

DC 5003 provides that arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however,  the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic  codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of two or more major joints or two or 
more minor joints warrants a 10 percent evaluation.  38 
C.F.R.  § 4.71a, Diagnostic Code 5003 (2008). 

It must also be noted that when evaluating disabilities of 
the musculoskeletal system,  38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v.  Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 

Turning to the present case, the veteran seeks a higher 
evaluation for his service-connected L4-L5 intervertebral 
disc disease and lumbosacral muscle spasm.  Throughout the 
pendency of this appeal, the veteran's service-connected back 
condition has been evaluated under DC 5299-5243, pertaining 
to intervertebral disc syndrome.  It was initially evaluated 
as 10 percent disabling effective as of August 26, 2003.  The 
RO then granted an increase to 20 percent effective as of 
April 4, 2008.  The Board will address whether the veteran's 
back condition warrants an evaluation in excess of 10 percent 
prior to April 2008 and an evaluation in excess of 20 percent 
thereafter. 

Evaluation of IVDS based upon incapacitating episodes

Both the former and current regulatory versions share the 
same rating criteria for IVDS based upon incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5293 (2003); 38 C.F.R. § 
4.71a, DC 5243 (2008).  However, the veteran does not report, 
nor does the evidence show that the veteran was prescribed 
bed rest by a physician for treatment of his IVDS at any 
point during the appeal.  Thus, the Board must evaluate the 
veteran's spine disability under alternate diagnostic 
criteria.  

Evaluation under the old criteria

The Board has determined that certain diagnostic are not 
applicable in this case.  It has not been contended or shown 
that the veteran exhibits symptoms consistent with residual 
of vertebral fracture, ankylosis, or sacroiliac injury and 
weakness.  38 C.F.R. § 4.71a, DCs 5285-89, DC 5294  (2003).  
Furthermore, this claim pertains only to a service-connected 
disability of the lumbosacral spine, thus limitation of 
motion of the cervical or dorsal spine is not relevant to the 
claim.  38 C.F.R. § 4.71a, DCs 5290-91 (2003).  As such, 
these diagnostic codes will not be discussed further.  

In regard to range of motion testing of the lumbar spine, the 
October 2004 VA examination showed normal range of motion for 
extension, lateral flexion, and bilateral rotation of the 
lumbar spine despite marked discomfort at full bilateral 
rotation and lateral flexion.  The veteran declined to 
undergo forward flexion testing at the time due to fear of 
dizziness or imbalance.  Despite the diagnosis of IVDS, the 
examiner concluded that there was no limitation of motion in 
any of the three tested ranges.  See VA examination, October 
2004.  Thus, a higher rating for IVDS is not warranted based 
upon the orthopedic manifestation of limitation of motion 
under the old criteria.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003).  

The remaining diagnostic code under the old criteria is that 
for lumbosacral strain (DC 5295).  In this case, 
intervertebral disc spaces were unremarkable; there was no 
abnormal mobility on forced motion or other limitation of 
motion, muscle spasm, or abnormal listing of the spine.  As 
such, a higher rating is not available under this diagnostic 
code.

In sum, considering all available rating criteria applicable 
before the September 2003 regulatory change, a rating in 
excess of 10 percent is not warranted based on the old 
criteria.  

Evaluation under the new criteria

Under the new criteria, the next higher evaluation of 20 
percent requires forward flexion greater than 30 degrees but 
not greater than 60 degrees; combined range of motion of not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour.  
38 C.F.R. § 4.71a (2008).  

Prior to April 4, 2008, the veteran exhibited full range of 
motion at extension, lateral flexion, and bilateral rotation, 
resulting in a combined range of motion of no less than 150 
degrees despite his refusal to undergo forward flexion 
testing.  See VA examination, October 2004.  The veteran had 
a normal gait and no abnormal spinal contour was identified.  
Thus, a rating in excess of 10 percent is not warranted under 
the new criteria prior to April 2008.  

Since April 2008, the evaluation for the veteran's back 
condition was increased to 20 percent effective as of the 
date of the veteran's most recent VA examination.  At the 
time of this examination, the veteran complained of 
progressively worsening symptoms to include decreased motion, 
stiffness, weakness, muscle spasms, and pain.  The veteran 
denied radiation of pain.  There were objective findings of 
muscle spasm, localized tenderness, pain with motion, and 
guarding, but not severe enough to result in abnormal gait or 
abnormal spinal contour.  Some non-dermatomal loss of 
sensation was identified.  VA examination, April 2008. 

Range of motion testing showed forward flexion to 50 degrees, 
extension to 10 degrees, bilateral flexion to 20 degrees, and 
full bilateral rotation.  This comprises a combined range of 
motion of 160 degrees.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2008). 

A 20 percent evaluation is warranted where, as here, the 
veteran exhibits forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees.  The 
next higher 30 percent evaluation pertains only to 
disabilities of the cervical spine and thus is unavailable in 
this case.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2008).

For a 40 percent evaluation to be warranted, the veteran must 
exhibit ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  Id.  Neither is the case here.  The veteran is found 
to have forward flexion of 50 degrees; such movement exceeds 
the limits set by the rating criteria for a higher 
evaluation, and by definition precludes ankylosis.  
Therefore, a schedular rating in excess of 20 percent since 
April 2008 is not warranted.  

Additional considerations

Although an increased rating for the veteran's back 
disability is not available based upon the above analyses, 
the Board must also consider whether the veteran may be 
entitled to a higher rating under an alternate rating 
mechanism, such as due to functional loss, separate 
evaluations for orthopedic and neurological manifestations, 
or extra-schedular consideration.  

Throughout the appeal, the objective medical evidence does 
not describe functional loss, weakened movement, excess 
fatigability, or incoordination causing additional disability 
beyond that reflected on range of motion measurements.  See 
VA examinations, October 2004 & April 2008.  The most recent 
VA examination specifically finds that there is no additional 
loss of motion after repetitive use of the joint.  As such, 
an additional rating based on functional loss is not 
supported by the record.  See DeLuca v.  Brown, 8 Vet. App. 
202 (1995).  

Separate evaluations for the orthopedic and neurological 
manifestations of the veteran's back disability have also 
been considered.  The veteran has occasionally described 
vague symptoms of pain radiating to his legs.  See Private 
hospital note, September 2006; VA radiology report, November 
2006.  Upon examination, the veteran did not exhibit abnormal 
gait, spasticity, incoordination or any gross sensory 
deficit.  He had adequate sensation to touch.  An October 
2004 lumbar spine computed tomography (CT) scan showed mild 
diffuse disc bulge at the L4-L5 level, but without 
neurological compromise.  VA examination report, October 
2004.

Recent detailed motor and reflex examination of both lower 
extremities shows normal reflexes and active movement against 
full resistance.  See VA examination, April 2008.  Although 
sensory examination reveals non-dermatomal loss of sensation 
in the lower extremities, Lasegue's sign (based on straight 
leg raises) was negative.  While the exact nature of the 
sensory finding is unclear, the examiner specifically found 
that further electrodiagnostic study was not required.  The 
Board also notes that the physician determined that the 
veteran showed signs of symptom magnification during the 
physical exam.  Id.  Based upon the totality of the objective 
medical evidence of record, a separate rating for 
neurological manifestations of IVDS is not warranted.  

As a final note, the Board has considered whether referral 
for extraschedular consideration is justified under 38 C.F.R. 
§ 3.321(b)(1) (2008).  The Board finds that the evidence of 
record does not present "an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards."  Id.  In 
this case, there has been no assertion or showing by the 
appellant that his service-connected back condition has 
necessitated frequent periods of hospitalization.  While the 
appellant may assert that his disability has interfered with 
his employability, the evidence of record simply does not 
support a conclusion that any such impairment is beyond that 
already contemplated by the applicable schedular criteria.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  In the absence of the 
factors set forth above, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In sum, the veteran's back-related symptomatology and 
objective findings do not merit an increased evaluation under 
any of the applicable rating methods or the various 
applicable diagnostic codes.  An evaluation greater than 10 
percent is not warranted for the veteran's back condition 
prior to April 2008, and an evaluation greater than 20 
percent is not warranted thereafter.  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt provision does not apply. 


ORDER

Service connection for gastroesophageal reflux disease is 
granted.

Service connection for hiatal hernia is denied.

Service connection for gastritis, to include as secondary to 
medications taken for the veteran's service-connected spine 
disability, is denied.

An initial rating in excess of 10 percent for L4-L5 
intervertebral disc disease and lumbosacral muscle spasm, 
effective prior to April 4, 2008, is denied.

An initial rating in excess of 20 percent for L4-L5 
intervertebral disc disease and lumbosacral muscle spasm, 
effective as of April 4, 2008, is denied.


REMAND

The veteran served as a member of the Puerto Rico National 
Guard.  However, the record does not contain dates of 
verified active duty for training (ACTDUTRA) and/or inactive 
duty for training (INACDUTRA).  The veteran reports sudden 
left ear hearing loss that manifested in or around February 
2004 and it is imperative that the veteran's duty status at 
that time be determined.  All efforts to obtain dates of the 
veteran's service, to include periods of ACTDUTRA and 
INACTDUTRA service, must be undertaken.

Additional development is also required in reference to the 
veteran's claim for service connection for depression.  He 
contends that service connection is merited in his case under 
both direct and secondary theories of entitlement.  See e.g., 
Private psychiatric treatment report, June 2004.  The 
veteran's service treatment records contain a medical 
evaluation note dated October 18, 2003 that indicates the 
veteran had a known history of depressive disorder at that 
time, and was managed with specific psychotropic medications 
as listed.  However, this date is not within a known period 
of eligible service, and service treatment records from the 
veteran's active duty periods of service do not identify a 
depressive disorder.  Clarification is needed.  Furthermore, 
if ACTDUTRA service is identified subsequent to the October 
2003 treatment note, it must be determined whether the 
veteran's depression was aggravated by that service.   

The veteran also contends that his depressive condition is 
due to or the result of his service-connected intervertebral 
disc disease and lumbosacral muscle spasm.  An August 2005 
private provider's medical opinion supports this argument by 
stating that persistent pain can cause stress or anxiety, and 
prolonged anxiety is often associated with depression.  The 
opinion statement goes on to state that in the veteran's case 
"the emotional is related to the organic, specifically the 
back pain it has been causing."  Private opinion, August 
2005.  However, although the physician explains that pain can 
cause depression, there is no evidence presented or rationale 
provided to support a finding that this veteran's service-
connected back condition did, in fact, cause his depression.  
Thus, the private opinion is inadequate for a grant of 
service connection on this basis and a VA examination is 
required to determine whether the veteran's depression is 
proximately due to or aggravated by his service-connected 
back condition.

The Board also notes that a VA progress note dated January 
31, 2005 identifies an impression that the veteran's anxiety 
disorder and depression are "due to medical condition."  
However, the medical condition to which the psychiatric 
conditions are attributed is not identified.  It is unclear 
whether the referenced medical condition is the veteran's 
service-connected back condition.  A VA examination and 
opinion is required for clarification.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Office of the Adjutant 
General of the Puerto Rico National 
Guard to request the service personnel 
records for this veteran.  The dates of 
National Guard service, to include all 
periods of active duty, active duty for 
training, and inactive duty training, 
must be verified.  Attempts to obtain 
these records, including those which 
may ultimately prove unsuccessful, must 
be documented in the claims folder.

2.  AFTER verification of all periods 
of active and inactive military service 
has been documented and included in the 
claims file, determine the veteran's 
duty status since February 2004, the 
approximate date reported for the 
veteran's sudden left ear hearing loss.

3.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed 
psychiatric disorder.  The veteran's 
claims file and a copy of this remand 
must be made available to the examiner 
for review.  All necessary studies and 
tests should be conducted. 

The examiner is then requested to:
(a)  State all currently diagnosed 
psychiatric disabilities, specifically 
identifying any personality disorder(s) 
therein;
(b)  Identify the approximate date of 
onset for any identified psychiatric 
disability;
(c)   Opine whether any currently 
identified psychiatric disability was 
incurred in or aggravated by active 
military service (as defined by the 
periods of active, ACTDUTRA, and 
INACTDUTRA service verified in Step 1 
above);
(d) Opine whether it is at least as 
likely as not that any current 
psychiatric disability was caused or 
aggravated by the veteran's service-
connected intervertebral disc disease 
and lumbosacral muscle spasm. 

	The examination report should 
specifically address the August 2005 
opinion by Dr. G.P. and the October 18, 
2003 notation in the veteran's service 
treatment records. 

4.  Thereafter, readjudicate the issues 
on appeal, to include adjudication of 
the claim pertaining to hearing loss 
under 38 C.F.R. § 3.309 and 
adjudication of the claim pertaining to 
depression under § 3.310.  If the 
determinations remain unfavorable to 
the veteran, he and his representative 
must be furnished a supplemental 
statement of the case which addresses 
all evidence associated with the claims 
file since the last statement of the 
case.  The veteran and his 
representative must be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


